680 S.E.2d 206 (2009)
STATE of North Carolina
v.
Lamar Demond SMITH.
No. 333P08.
Supreme Court of North Carolina.
June 17, 2009.
William L. Johnson, III, Elizabethtown, for Smith.
L. Davis Weddle, Assistant District Attorney, Joan M. Cunningham, Assistant Attorney General, G. Dewey Hudson, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 21st day of July 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."